DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on May 16, 2022.  In that response, claims 1, 2, 4, 6, and 7 were amended and claim 3 was cancelled.  Claims 1, 2, and 4-7 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  “…period ,;” in line 7.  Claim 1 is further objected to with respect to “side effects”, which appear to be side effects of ephedra/ephedrine that are anticipated or known for each Sasang constitution.  
Claim 4 is objected to because of the following informalities: “quantifying the ephedrine content…” in lines 6 and 9 appear to be quantifying the ephedrine content in a decoction or a liquor, during (line 6) or after (line 8) the recited hydraulic decocting process.
Claim 5 is objected to because of the following informalities: “filtering a foreign matter…” appears to be a reference to filtering the decoction or the liquor in order to separate out “a foreign matter” (see rejection under 35 U.S.C. 112(b) below regarding “a foreign matter”).
Claim 6 is objected to because of the following informalities: “lyophilizing the ephedra powder agent” probably means lyophilizing the ephedra decoction or liquor resulting from the method of claim 4, since a “powder agent” would have been lyophilized or dried already.
Claim 7 is objected to because of the following informalities: “side effect-preventing powder” should be preceded by “said” or “the”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “concentrated ephedra powder agent” and “the prepared ephedra powder agent”, claims 2 and 6 recite “the ephedra powder agent”,  and claim 7 recites “the lyophilized ephedra powder agent”.  Distinctions among these versions, if any, are unclear, and raises confusion.  Applicant is urged to use consistent terminology among claims, especially since these are method of preparation claims where each step could modify an intermediate substance.
Claim 1 recites “manufacturing a side effect-preventing powder agent …with respect to the weight of the concentrated ephedra powder agent”, followed by “mixing the concentrated ephedra powder agent…with a variance of a weight ratio therebetween in consideration of weight, obesity, constitution of Sasang constitutional medicine”.  It is vague how the side effect-preventing powder agent, which was manufactured “with respect to the weight of the concentrated ephedra powder agent”, is to be subsequently mixed with the concentrated ephedra powder agent “with a variance of a weight ratio therebetween in consideration of weight, obesity, constitution of Sasang …”.
Regarding claim 2, it should recite at what point in the method of parent claim 1 the weight and ratio limitations apply to, i.e., the mixing step or the tableting step, etc.
The term “low temperature vacuum…” in claim 4 is a relative term which renders the claim indefinite. The term “low temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant discloses vacuum concentration at 50-55 °C (para.0094, pre-grant publication US 2021/0069064).  “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitation that are not part of the claim”.  MPEP § 2111.01.II (citations omitted).  
Claim 5 recites “a foreign matter”, wherein “foreign” is vague.  The claim could mean filtering the decoction or the liquor resulting from the method of claim 4 through a 45 mesh sieve to separate out the solids.  
In claim 7, it is unclear how the recited further step of “measuring and labeling an ephedrine content… and airtightly packing the lyophilized ephedra powder agent and side effect-preventing powder agent” relates to the steps in claim 1, or when that further step is conducted.  Claim 1 finishes with packaging and labeling coated tablets comprising the mixture of the concentrated ephedra powder agent and the side effect-preventing powder agent.  Therefore the step in claim 7 would occur prior to at least the tableting step.  However whether it occurs prior to or after the mixing step is unclear.  It is also unclear whether the lyophilization in claim 6 has attained, i.e., finished manufacturing, the “concentrated ephedra powder agent” in claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the following:
“determining a weight of the concentrated ephedra powder agent according to each constitution of Sasang constitutional medicine”;
“manufacturing a side effect-preventing powder agent for each constitution to prevent and suppress side effects according to constitution of Sasang constitutional medicine with respect to the weight of the concentrated ephedra powder agent”; and 
“mixing the concentrated ephedra powder agent and the side effect-preventing powder agent with a variance of a weight ratio therebetween in consideration of weight, obesity, constitution of Sasang constitutional medicine, and side effects”.
Each of the above are mental processes or abstract ideas without significantly more.  Determining the ideal, effective weight of the concentrated ephedra powder agent for each constitution is a mental process.  
Which ingredients are to be included in the side effect-preventing powder agent, according to the different constitution of Sasang constitutional medicine, is not recited.  
Manufacturing a side effect-preventing powder agent “with respect to the weight of the concentrated ephedra powder agent”, is another mental process or abstract idea.  
“Mixing … with a variance of a weight ratio therebetween in consideration of weight, obesity, constitution of Sasang constitutional medicine, and side effects” plainly recites “consideration” of the criteria in determining how much of the concentrated ephedra powder agent and the side effect-preventing powder agent to mix.  
The judicial exceptions are not integrated into a practical application because how specifically each of the above is done and/or what material is involved in the “manufacturing” and “mixing” steps are not recited in the claims.  In the absence of reciting anything specific that makes up the side effect-preventing powder agent, “side effect-preventing powder agent” is simply that—any substance that counteracts any side effect of the “concentrated ephedra powder agent”, e.g., drug X and whatever prevents side effects of taking X.  Combining X and whatever avoids side effects of X is a fundamental concept in medicine.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “manufacturing a concentrated ephedra powder agent”, “tableting”, “coating”, “sorting out defective ones”, and “packaging” steps do not add a meaningful limitation to the mental processes because they amount to well-known, conventional processes in herbal medicine preparation.  Wang (US 2008/0206368, paras 0014, 0026; claim 14) discusses hydraulic decoction, vacuum concentration, and lyophilization of herbal medicines.  Al-Salihi (Ma Huang (Ephedrae Herba): Setting the Record Straight, Journal of Chinese Medicine • Number 110 • February 2016, 18-30) discusses powder form of ephedra, ephedrine content, side effects, and weight loss effects of Ma huang (title; abstract; p.28, Table 2 and accompanying text).  Merely reciting references to mental processes to be conducted under Sasang constitutional medicine does not add a meaningful limitation.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615